Citation Nr: 0213635	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945 and was a recipient of the Purple Heart Medal.  He died 
in November 1994, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran died in November 1994; the immediate cause of 
death was pneumonia of three days' duration, with a 
metastatic brain tumor of three months' duration and 
pancreatic carcinoma of one year's duration listed as 
underlying causes and chronic obstructive pulmonary disease 
(COPD) listed as a significant condition contributing to 
death but not resulting in the underlying cause.

3.  At the time of death, the veteran's service-connected 
disabilities included a gunshot wound of the right arm 
(muscle group V); residuals of a gunshot wound to the neck, 
with cervical neuritis, degenerative arthritis, and retained 
metallic foreign bodies; and residuals of a shrapnel wound to 
the left shoulder with traumatic arthritis, all evaluated as 
30 percent disabling; a gunshot wound to the left forearm 
(muscle group VIII), evaluated as 10 percent disabling; and a 
gunshot wound scar of the left scapular area and gunshot 
wound scars of the right arm, jaw, supraclavicular area, left 
wrist, left deltoid, scapular area, and left inguinal region, 
both evaluated as zero percent disabling.

4.  None of the disorders which caused or contributed to the 
veteran's death were manifested during the veteran's active 
military service or for many years after his  separation from 
service.  

5.  The veteran's death was not caused or contributed to by a 
service-connected disability. 


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the appellant's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained a VA medical opinion based on a review of the 
claims file and has received copies of all relevant medical 
treatment records reported by the appellant. 

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in a February 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2002).  Specifically, the RO 
notified the appellant of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A and indicated that evidence was 
needed linking the cause of the veteran's death to either 
service or a service-connected disability.  The information 
contained in this issuance satisfies the requirements set 
forth in Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002), in which the United States Court of Appeals 
for Veterans Claims (Court) held that the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate an appellant's claim, as well as a 
description of which portion of that evidence (if any) was to 
be provided by the appellant and which portion the VA would 
attempt to obtain on his or her behalf.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Additionally, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001). 

In the present case, the veteran died in November 1994.  His 
death certificate lists pneumonia of three days' duration as 
the immediate cause of death, with a metastatic brain tumor 
of three months' duration and pancreatic carcinoma of one 
year's duration listed as underlying causes and COPD listed 
as a significant condition contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.  

At the time of death, the veteran's service-connected 
disabilities (as listed in a January 1994 rating decision) 
included a gunshot wound of the right arm (muscle group V); 
residuals of a gunshot wound to the neck, with cervical 
neuritis, degenerative arthritis, and retained metallic 
foreign bodies; and residuals of a shrapnel wound to the left 
shoulder with traumatic arthritis, all evaluated as 30 
percent disabling; a gunshot wound to the left forearm 
(muscle group VIII), evaluated as 10 percent disabling; and a 
gunshot wound scar of the left scapular area and gunshot 
wound scars of the right arm, jaw, supraclavicular area, left 
wrist, left deltoid, scapular area, and left inguinal region, 
both evaluated as zero percent disabling.  The combined 
evaluation was 70 percent.  See 38 C.F.R. § 4.25 (2001).

In reviewing the veteran's service medical records, the Board 
notes that he was treated for "[e]xaggerated pulmonary 
markings - consistent with upper respiratory infection" in 
May 1943.  No subsequent in-service treatment for this 
problem was indicated, and an August 1946 chest x-ray 
revealed the lung fields to be clear.

From June to August of 1963, the veteran was hospitalized at 
a VA facility for dull and aching chest pain and was 
diagnosed with chronic bronchitis due to Gamma Streptococci 
and an undiagnosed disease of the right lung.  

In March 1970, the veteran was admitted to a private hospital 
and found to have a left cerebral hemorrhage, probably due to 
a ruptured aneurysm.  The examining doctor noted the 
veteran's history of service-connected shrapnel wounds but 
did not in any way link these wounds to his current problems.  

In a subsequent VA examination, conducted in August 1970, the 
veteran was diagnosed with chronic brain syndrome, secondary 
to a cerebral hemorrhage and due to a rupture of the left 
middle cerebral artery; and chronic bronchitis and emphysema.  
His shrapnel wounds were noted to be "healed" and 
"presently asymptomatic."  

The veteran was first treated for gastritis during a VA 
hospitalization from July to August of 1976 and was 
subsequently hospitalized for an acute duodenal ulcer in 
December 1978 and for a pancreatic carcinoma from November 
1993 to January 1994.  A Whipple procedure for the pancreatic 
cancer was performed in December 1993.

In September 1994, the veteran was admitted to a VA facility 
with complaints of confusion, ataxia, and vision changes.  A 
computed tomography (CT) scan revealed a tumor to the 
parietal/occipital region of the brain.  The veteran's doctor 
discussed the options of oncology, radiation, and surgery 
with him and his wife, but both refused further invasive or 
radical procedures and agreed to medical pain management and 
Hospice.  The Board notes that the CT scan report also 
indicates the presence of post-traumatic changes, with 
metallic fragments of the face and neck.

As a result of this evidence, the veteran's claims file was 
reviewed by a VA doctor in August 1997.  This doctor cited 
the relevant medical records contained in the claims file and 
noted that there was no indication that the veteran's 
"problems" resulted from the effects of the presence of 
metallic foreign bodies in the head and neck region.  Also, 
the pancreatic tumor, located in the abdomen, did not result 
from any gunshot wound or lodgment of shrapnel fragments.  
Similarly, the veteran's metastatic brain tumor was noted to 
have arisen from the pancreatic tumor, with no metallic 
foreign bodies within the cranial cavity.  The examiner 
concluded that the veteran died of pneumonia and that there 
was no evidence showing that any of his active disease 
entities could be attributed to the presence of fragments of 
shrapnel in the head and neck region or, as such, to his in-
service shrapnel wounds.
 
In this case, the Board finds no competent medical evidence 
of record suggesting that any of the diagnoses listed in the 
veteran's death certificate were related to either service or 
to the veteran's service-connected wounds.  As indicated 
above, the August 1997 VA opinion specifically ruled out the 
possibility of a link between such active disorders and the 
wounds incurred in service.  Moreover, all of the disorders 
noted in the death certificate were first manifested many 
years following the veteran's separation from service, and 
there is nothing to otherwise suggest any link between such 
disorders and the veteran's military service. 

Indeed, the only evidence of record supporting the 
appellant's claim is her own lay opinion.  In her November 
1994 application, the appellant argued that "[b]ecause of 
wounds received in action in Europe during WWII, I am sure 
that all of [the veteran's] medical problems were caused by 
his service."

The Board is empathetic with the appellant's point of view 
and acknowledges her husband's meritorious active service, 
particularly as he was a recipient of the Purple Heart Medal.  
That having been stated, competent medical evidence is still 
required to support the appellant's claim.  While she may 
sincerely believe that the service-connected disabilities 
with retained metallic fragments possibly played a role in 
the veteran's death, a trained medical professional has 
addressed this possibility and responded with a negative 
opinion.  Opinions as to etiology are within the realm of 
medical personnel and not laypersons.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In sum, the Board is compelled to concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
appellant's present claim, that section is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

